Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered.

Information Disclosure Statement
An applicant’s duty of disclosure of material information is not satisfied by presenting a patent examiner with “a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data. It ignores the real world conditions under which examiners work.” Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to “bury” it within other disclosures of less relevant prior art. See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. etai, 175 U.S.P.Q. 260, 272 (S.D. FI. 1972). It is unreasonable for Examiner to review all of the cited references thoroughly. By signing the accompanying 1449 forms. Examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 12-21 and 36-49, as best understood, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ellsberry et al (US 2006/0277355) in view of Jeddeloh (US 7,310,752).

a printed circuit board (PCB) including a connector that fits into a corresponding slot connector of the computer system whereby the memory module is operatively coupled to the system memory controller of the computer system via the system memory bus (paras. [0002], [0011], [0028] and [0047], the memory module 500 includes a substrate 502 (printed circuit board (PCB)) on which a plurality of memory devises 504 are mounted.  The memory module 500 also includes an edge interface 506 that serves to communicatively couple the memory module 50 to a memory slot or to a communication bus (e.g., memory bus, etc.).  A memory controller 510 is mounted on the substrate 502 and configured to control write and read operation to/from the memory devices 506);
memory devices mounted on the PCB and organized in one or more N-bit-wide ranks, the memory devices having address and control ports and data ports (Figs 5, 6, 11 and 13, paras. [0003], [0030], [0032], [0047], [0049], [0051], [00554], and [0056], memory devices such as DRAMs are typically mounted on one or two surfaces of the small circuit board of the memory module; the memory devices are communicatively coupled to the contact pads such that data may be sent to a memory module and stored in the memory device.  Various electrical paths are used to transfer data, specify a memory address, and control the flow of the data to and from the memory devices.  Address and control ports and data ports coupled to the address and control lines from the Control ASICs (ACA/ACB/ACAA/ACBB, CSOA-CS1BB) and data lines from the Switch ASIC (DQA/DQB), respectively);
a data module coupled to the data ports of the memory devices and to the connector, the data module including a plurality of data handlers in respective physically separate integrated circuit packages mounted on respective portions of the PCB and coupled to respective n-bit-wide segments of the memory devices, where n is smaller than N (Figs. 5 and 
a control circuit mounted on the PCB and coupled to the connector, the data module, and address and control ports of the memory devices (Fig. 2, Control ASIC 204 (control circuit) coupled to the data module (Switch ASICs)  via bus 210 via DIMM interface 202 corresponding to the edge interface of Figs. 5 and 6, para. [0047]; Fig. 2, para. [0028] the DIMM interface 202 may be coupled to a memory socket and communication bus over which data, memory address, commands, and control information are transmitted);
	wherein, during a normal memory read or write operation, the control circuit is configurable to receive system address and control signals from the system memory controller via the connector and to output registered memory address and control signals for the normal memory read or write operation, and each respective data handler of the data module is configurable to propagate respective read or write data signals associated with the normal memory read or write operation between a respective n-bit-wide segment of the memory devices and a respective n-bit-wide segment of the system memory bus, the respective read or write data signals being output or received by at least one memory device in the respective n-bit-wide segment of the memory devices in response to the registered memory address and control signals (Figs. 2, 5, 6, 8A, 11 and 13, paras. [0029], [0035], [0036], [0047], and [0051] Control ASIC (control module), in the first mode (normal mode), receive system address and control signals via the connector over the DIMM interface (Fig. 2), which corresponds to the edge interface of Figs. 5 and 6. The Control ASIC in the first mode is also configured to output address and command signals to the memory devices on bus 220 according to the received system signals in Figs. 3, 11 and 13, and first memory address and control signals in Fig. 8A,  11 and 13, paras [0010], [0011], [0033], [0041] and[0042] such as READ/WRITE/NOP).

the respective test data signals including test data to be received by and written into one or more memory devices in the respective segment of the memory devices in response to the                                    test address and control signals from the control circuit.
However, Jeddeloh discloses during testing of the memory module, the control circuit is configurable to output test address and control signals, the each respective data handler of the data module is configurable to isolate data paths from the memory controller to the respective n-bit-wide segment of the memory devices and to output respective test data signals to the respective segment of the memory devices based on information received from the control circuit (col. 3, lines 61-62, a memory module for a processor-based system includes a plurality of memory devices coupled to a memory hub.  Col. 8, lines 26-33, further included in the memory hub 200 is a self-test module 290 coupled to the switch 260 through a test bus 292.  The self-test module 290 is further coupled to a maintenance bus 296, such as s system management bus (SMBus) or a maintenance bus according to the JTAG and IEE 1449.1 standard.  Col. 8 lines 33-36, Generally, the maintenance bus 296 provides a user access to the self-test module 290 in order to set memory testing parameters and receive test results.  Col. 8, lines 54-55, further included in the memory hub 200 may be a DMA engine 286 coupled to the switch 260 through a bus 288.  Col. 8, lines 59-62, the bus 288 includes a plurality of conventional bus lines and signal lines, such as address, control, data busses, and the like, for handling data transfers in the system memory); and 

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to implement the teaching of Ellsberry et al with the self-test module 290 as taught by Jeddeloh in the teaching of Ellsberry et al in order to include testing of the memory module, the control circuit is configurable to output test address and control signals, the each respective data handler of the data module is configurable to isolate data paths from the memory controller to the respective n-bit-wide segment of the memory devices and to output respective test data signals to the respective segment of the memory devices based on information received from the control circuit, and 
the respective test data signals including test data to be received by and written into one or more memory devices in the respective segment of the memory devices in response to the test address and control signals from the control circuit so that the stored results data from the results data for one or more data patterns stored in the memory device can be corrected later.



the control circuit is configurable to output verification address and control signals ;
the one or more memory devices are configurable to output respective verification data signals in response to the verification address and control signals; and
the each respective data handler of the data module is configurable to receive the respective verification data signals, to compare respective verification data in the respective verification data signals with expected data, and to output comparison results (Fig. 3, col. 8, lines 33-36, 54-55 and 59-62, and col. 9, lines 44-67 to col. 10, lines 1-67).

As per claims 15, 39 and 46, the teaching of Ellsberry et al and Jeddeloh have been discussed above.  Ellsberry et al further disclose wherein n = 8 and N = 64 or 72 (Figs. 2, 5 and 13, paras. [0047]-[0050], as shown in Fig. 5 that includes four ranks, each composed of nine 8-bit memory devices for a total bit width of 72).

As per claim 16, the teaching of Ellsberry et al and Jeddeloh have been discussed above.  Ellsberry et al  further disclose, Fig. 2, the Switch ASIC (data module) that propagate 8-bit section of first data signals between the memory devices, wherein the memory devices are dynamic random access memory devices (DRAM) and DIMM interface which is connected to the system memory controller via 8-bit buses.  Figures 5 and 13 contain corresponding depictions of Switch ASICs that propagate respective 8-bit sections of 72-bit wide (data signal between the memory devices and the system memory controller, and Fig.5 showing nine switch ASICs couplted between aan edge interface (corresponding to DIMM interface) and four sets of nine 8-bit DRAMS (504 and 512), and Fig. 13 showing each Switch ASIC in Fig. 5 receives 8-bit 

As per claim 17, the teaching of Ellsberry et al and Jeddeloh have been discussed above.  Ellsberry et al  further disclose Fig. 2, the Switch ASIC (data module) that propagate 8-bit section of first data signals between the memory devices, wherein the memory devices are dynamic random access memory devices (DRAM) and DIMM interface which is connected to the system memory controller via 8-bit buses.  Figures 6 and 11 contain corresponding depictions of Switch ASICs that propagate respective 8-bit sections of 72-bit wide (data signal between the memory devices and the system memory controller, and Fig.6 showing nine switch ASICs coupled between an edge interface (corresponding to DIMM interface) and four sets of nine 8-bit DRAMS (504 and 512) or pairs of 4-bit DRAMS, and Fig. 11 showing each Switch ASIC in Fig. 6 receives 4-bit signals from the system memory controller (DQ) and passes it to one of four DRAMS via 4-bit signal lines (DQA/DQB)).  (See Figs. 2, 5 and 13, paras. [0047]-[0050]).

				Reference Cited by Examiner
	6,742,098 (Halbert et al), disclose a memory module has two ranks of memory devices, each rank connected to a corresponding one of two 64-bit-wide data registers.  The data registers connect to two 64-bit-wide ports of a 120:64 multiplexer/demultiplexer, and a 64-bit-wide data buffer connects to the opposite port of the multiplexer/demultiplexer.  A controller synchronizes the operation of the data registers, the multiplexer/demultiplexer, and the data buffer.  

4,637,020 (Schinabeck), discloses a plurality of signal applying and monitoring circuits are coupled to pins of an electronic device being tested to force test stimuli signals representing logic states or other parameters onto input pins of the device under test.  The responses to the stimuli signals are monitored while the device is being tested.  Each signal applying and monitoring circuit includes a node to be coupled to a pin of the device under test, a device power supply connected to the node for supplying a test bias signal, a comparison circuit connected to the node for indicating the relative magnitude of the test bias signal with respect to the bias level at the node, and a latch circuit responsive to the output signal produced by the comparison circuit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phung M. Chung whose telephone number is (571)272-3818. The examiner can normally be reached Monday-Friday from 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/PHUNG M CHUNG/            Primary Patent Examiner, Art Unit 2111